Citation Nr: 1721123	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  05-12 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for carpal tunnel syndrome, right wrist (dominant).

3.  Entitlement to service connection for right knee disorder.

4.  Entitlement to a compensable disability rating for service-connected residuals, fracture right 5th metacarpal (fracture residuals).

5.  Entitlement to a 10 percent evaluation based upon multiple non-compensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to January 1974.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The claims are now under the jurisdiction of the RO in Houston, Texas.

The claims were previously remanded by the Board in August 2009 and July 2014 for further development. 

The issues of entitlement to service connection for carpal tunnel syndrome, right wrist; increased rating for residuals of fracture, right 5th metacarpal, and; entitlement to a 10 percent evaluation based upon multiple non-compensable service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not establish that the Veteran has an acquired psychiatric disorder related to service, including the claimed stressor events therein.

2.  The competent, credible and probative evidence does not establish that the Veteran's current right knee disorder, diagnosed as arthritis, is related to his military service.


CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disorder to include PTSD are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for service connection of a right knee disorder have not been met.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board is satisfied that there has been substantial compliance with the July 2014 remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

A.  Acquired Psychiatric Disability

The appellant contends that he has an acquired psychiatric disorder, to include PTSD and depression due to service.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f)(3).  Alternative types of evidence can be used to corroborate a claimed stressor based on in-service personal assault.  38 C.F.R. § 3.304(f)(5).  

i.  Factual Background

The Veteran's service treatment records (STRs) note that he was treated for self-inflicted lacerations to the stomach in November 1973.  STRs reveal a normal mental status examination in December 1973.  The Veteran's December 1973 separation examination also did not indicate any issues with depression, PTSD, or any other psychiatric disorder.

The Veteran's service personnel records include an August 1973 arrest report for attempted robbery in Germany.  

A June 1987 psychological consultation report as part of VA rehabilitation services indicate that the Veteran presented with anxiety or phobias.  June 1987 VA medical records provide a diagnosis of cocaine abuse.  VA treatment records throughout 1988 indicate psychological dependence on drugs.

A May 1991 VA mental status examination noted some depressive symptoms that were attributed to a recent separation from the Veteran's wife.  A May 1991 VA "psych triage visit" notes that the Veteran relapsed with his drug use.  The Veteran was not treated for any psychiatric condition but was rather referred to detoxification and rehabilitation services.

In May 1996 an addiction severity index summary report noted that the Veteran reported no history of psychological or emotional problems and no psychiatric or emotional problems in the 30 days prior to the examination.

A September 1996 chemical addiction program diagnostic summary included a psychiatric history and mental status examination during which the Veteran denied any psychiatric problems but admitted to addiction.  

In October 1996 the Veteran underwent a VA psychiatric examination.  He was diagnosed with cannabis abuse and cocaine dependence in remission.  The diagnosis also indicated that relapse was an acute stressor, relationship problems were an enduring stressor, and that the Veteran had a limited social and primary support system. 

VA medical records dated June 2001 provide that the Veteran had noted depression but it was described as possibly being due to the strong addictive properties of cocaine and the social consequences of its use.  

The Veteran was diagnosed with PTSD, described as mild to moderate and secondary to military non-combat trauma by a VA psychologist in November 2002.  The diagnosis was based upon an incident in service where he reportedly was arrested and beaten by German police while on deployment.  In July 2003 the Veteran reiterated his experience in Germany and stated that he felt his PTSD symptoms were increasing The psychiatrist noted that the presentation of complaints seemed somewhat rehearsed and felt there was a possibility of a hidden agenda. 

December 2003 VA individual psychotherapy records note a recent relapse following a period of incarceration.  

A January 2004 VA psychiatric assessment/evaluation documented substance induced mood disorder and polysubstance dependency but did not discuss symptoms associate with PTSD or previous PTSD diagnosis.  

The Veteran drafted a stressor letter with his treating psychologist in February 2004.  The Veteran described an "isolated instance" during his deployment to Germany where he witnessed a "number of assaults by militant black gangs and white supremacy gangs (all who were US soldiers)."  He further provides that he was part of a group in which two members assaulted a German citizen, but that he did not participate in the assault.  When law enforcement arrived he attempted to flee because he did not participate.  The Veteran stated that when he was arrested he was beaten by the German police on several occasions and his family's wellbeing was threatened.  From the date of the claimed assault the Veteran provided that he experienced nightmares, phobias of law enforcement, insomnia, depression, fear, rage, anger, labile emotions, trouble with cognitive thinking and motivation, and substance abuse as a coping mechanism.  Encounters with police trigger memories of his experience  and he claimed to experience flashbacks.  The VA psychologist assigned the Veteran a Global Assessment of Functioning (GAF) score of 45.

A VA examination for PTSD was conducted in August 2004.  The examiner noted that the Veteran had a history of a main diagnosis of polysubstance abuse but acknowledged two diagnoses of PTSD.  The Veteran again described his experience with the German police as the source of his PTSD and stressed that he could not escape remembering the incident as he felt it was unjust.  He claimed that this manifests even in his dreams, leading to his claimed depression and anxiety.  The Veteran attributed his cocaine use to this inability to escape the memory as well.  The examiner diagnosed "very mild" PTSD.  However, the examiner included a summary that pointed out unreliability of people who have a history of drug abuse and therefore felt this made the Veteran unreliable.

Pursuant to a remand by the Board in August 2009, the VA notified the Veteran and his representative of the need to provide information to be used to verify the claimed in-service stressor based on the alleged in-service personal assault.  No response was received from the Veteran or his representative.  The Appeals Management Center (AMC) made a formal request in October 2010 to the Army Crime Records Center to provide any documentation pertaining to the Veteran's arrest by German police.  In November 2010 the AMC made a formal finding of a lack of information required to corroborate stressors associated with the claim for PTSD.  Records returned from Army Criminal Investigative Command verify that the Veteran was arrested and confined by German police but there was no documentation of beatings.

The Veteran was afforded a VA psychiatric examination in August 2012.  The examination focused on the in-service self-inflicted lacerations and the reported incident with the German police as possible stressors to support the service connection claim for PTSD.  As to the lacerations the examiner found that this was not a life-threatening event and would not be indicative of a PTSD stressors as they were self-inflicted.  The event with the German police was dismissed by the examiner as an inadequate stressor because the Veteran did not report being injured in the event during the examination, and because the Veteran's descriptions of these events during the examination did not rise to the level of PTSD stressor in the examiner' opinion.  The Veteran did indicate some depression but attributed this to his incarceration.  Ultimately the examiner did not diagnose the Veteran with PTSD, but rather substance-induced mood disorder, presently in remission and personality disorder with antisocial traits.  Therefore, the examiner opined that the Veteran did not have symptoms or stressors that would be suggestive of a diagnosis of PTSD.

Pursuant to the Board's July 2014 remand, an addendum opinion was obtained in October 2015 an.  The psychologist providing the addendum opinion stated that the Veteran's personality disorder and prior inconsistencies with presenting information undercut his credibility as a historian in this case.  Further the psychologist opined that when not under the influence of substance abuse the Veteran reported few psychiatric symptoms.  Finally he opined that the Veteran had not reported or described any symptoms to substantiate a diagnosis of PTSD.

ii.  Analysis 

The Board finds that entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression, is not warranted.  It is acknowledged that the Veteran was arrested by German police for an attempted robbery of while on active duty.  It is also acknowledged by the Board that the Veteran has a previous diagnosis of PTSD, on VA examination in August 2004.  However, while the arrest itself was confirmed the Board is unable to confirm any beating that took place.  Therefore, there is no sufficient stressor to support the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.

The Veteran's STRs reveal self-inflicted stomach lacerations dated November 1973, following the period of incarceration by the German police.  However, the STRs did not demonstrate that the Veteran had any injuries that could be attributable to a physical assault.  The separation examination conducted in December 1973 did not indicate any psychological difficulties.  Therefore, a psychiatric disorder was not shown in the STRs.  

Post-service VA medical records indicate a history of drug abuse and dependency.  As early as June 1987 the Veteran was diagnosed with cocaine abuse.  This diagnosis was modified to cannabis abuse and cocaine dependence in remission in October 1996 and confirmed again in April 1997.  Depression was noted in June 2001 but was attributable to the Veteran's substance abuse. 

The Veteran was first diagnosed with PTSD by a VA psychologist in November 2002.  This diagnosis was based upon information from the Veteran about beatings he received at the hands of German police.  In psychiatric treatment throughout 2003 the Veteran reiterated his claim but in July 2003 his treating VA psychiatrist noted that his account of this particular incident seemed rehearsed, indicating a possible hidden agenda.  This was not an isolated observation. 

As part of the VA examination conducted in August 2004, in which very mild PTSD was diagnosed, the examiner made very specific observations, finding the Veteran to be unreliable based upon his history of drug abuse, and again calling into question the veracity of the Veteran's account of the events surrounding his arrest in Germany, laid out in detail in his February 2004 stress letter.  However, the records received from the Army in October 2010 regarding the alleged stressor could only confirm that he was indeed arrested.  However, there was no information regarding the Veteran's treatment by the German police, or description of any notable injuries following the period he was in their custody.  

While the record includes diagnoses of PTSD, those diagnoses were based on the assumption that the claimed stressor was true.  The stressor relied upon by the examiners has not in fact been verified.  Thus, those diagnoses are not for consideration.  The August 2012 examiner considered the effect of the arrest itself, but did not find it sufficient to be a stressor causing PTSD.  At that examination, the Veteran did not report being injured during the event.  Thus, there is no credible diagnosis of PTSD.  

Notably, the August 2012 VA examination further undercut the reliability of the Veteran's account of the alleged stressor.  Instead of an attempted robbery, the crime for which the Veteran was arrested by the German police for, the Veteran told the examiner that he was in an area "where there were some guys arguing with the police and started a riot" which led the German police to beginning grabbing everyone at the scene.  The Veteran also denied being injured.  This is inconsistent with his previous reports of his experience.  Based upon the evidence surrounding the arrest and the Veterans description of the event the examiner found that it did not amount to exposure to a traumatic event under the PTSD diagnostic criteria.  The examiner diagnosed substance induced mood disorder, in remission, cocaine abuse in sustained remission in a controlled environment, and a personality disorder, but not PTSD.  The October 2015 addendum stated that there was no evidence to connect the Veteran's substance induced mood disorder or personality disorder to service.  Substance abuse was noted to be willful behavior absent another psychiatric problem.  The only other psychiatric problem diagnosed in the August 2012 examination was the personality disorder.

To the extent that the record reflects assessments of various substance abuse disorders and developmental disorders, service connection for such is legally precluded.  Developmental defects and personality disorders are not diseases or injuries for compensation purposes (see 38 C.F.R. § 3.303 (c)), and hence, do not constitute disabilities for which service connection may be awarded.  Moreover, service connection may be granted only when a disability as incurred or aggravated in the line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301.  As such, diagnosed disabilities of drug or alcohol abuse are not disabilities for which primary (direct) service connection may be granted. 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301. 

The Veteran's credibility weighs against service connection.  First, the Veteran has provided different accounts of his arrest over the course of his appeal.  Also, at the most recent examinations he provided that he was not injured as a result of his arrest.  Finally on several occasions VA psychological providers have questioned his account of the events or remarked that they found him to be an unreliable historian due to substance abuse.

The Board also considered the lay statements of the Veteran. Although lay persons are competent to provide opinions on some medical issues, the psychiatric issue could have multiple etiologies and thus falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1377.  Therefore, the Veteran is not considered competent (meaning medically qualified) to address the etiology of his mental health disabilities.  More importantly in this case, as noted above, the Veteran lacks credibility.  The Board does not find the Veteran's stressors to be credible.

With the credibility of the Veteran's account of his alleged beating called into question the Board is left with the credible evidence of an arrest while on active duty in Germany and a competent medical opinion that the arrest is not an adequate stressor to support a diagnosis of PTSD.  Furthermore, the remaining diagnosed disorders, substance induced mood disorder, in remission, cocaine abuse in sustained remission in a controlled environment, and personality disorder, are not subject to service connection.  In summary, the evidence does not demonstrate that the Veteran has a psychiatric disorder that is related to service.  Accordingly, the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression is denied.

B.  Right Knee Disorder

The appellant contends that he has a right knee disorder due to service.

i.  Factual Background

The Veteran's STRs contain isolated complaints and treatment of knee pain diagnosed as a muscle spasm, but no attribution of the pain to a particular injury.  The Veteran's separation examination noted swollen or painful joints but did not specify if the knee joint was affected.  The record contains a December 2003 statement, purportedly by a VA Medical Center (VAMC) personnel, that the Veteran's right knee condition is as least as likely as not related to service, but provides no further detail or rationale.  The signature was illegible.

A VA examination conducted in August 2004 provided that the Veteran had right knee trouble since sustaining an injury while working at the Dallas VAMC in 1999.  At the time of the injury the Veteran claims he had swelling and pain and the examination reported the Veteran as presenting with intermittent severe knee pain.  The examiner diagnosed a chronic right knee sprain.  

In the rating action on appeal, the RO specifically addressed the December 2003 VAMC statement, providing that because the signature was illegible that there was no way to verify that the personnel who signed the statement was a medical doctor.  The RO further provided that attempts were made to verify the signature, but they were unsuccessful. 

VA medical records indicate that the Veteran was diagnosed with degenerative joint disease of the knee in October 2004.  The Veteran's medical treatment records for the period of January 2007 to May 2008 contained no evidence of diagnosis or treatment for any right knee condition.  

Pursuant to the August 2009 Board remand, the Veteran was provided a VA examination for his knee in May 2011 which yielded a diagnosis of mild to moderate degenerative arthritis.  The examiner provided a negative nexus opinion because he could not find any in-service injury related to the right knee that it was less likely than not that the right knee arthritis was due to service.

In July 2014 the Board remanded the right knee claim again for an addendum opinion because the May 2011 examiner was factually incorrect in not considering right knee complaints that were documented during service.  

The requested addendum opinion was provided in August 2014.  The examiner who had conducted the May 2011 examination opined that one or two complaints of knee pain, not attributable to an injury, could not be a basis for the Veteran's current degeneration.  The examiner explained that degeneration is either due to trauma, such as a derangement causing swelling with physical findings, or ageing.  The Veteran did not have any physical findings indicating trauma and therefore the examiner attributed the Veteran's current knee condition to ageing.  Therefore, it was less likely than not that the Veteran's current right knee disorder was incurred in or was due to an event or disease in service. 

ii.  Analysis

The Board finds that entitlement to service connection for a right knee disorder is not warranted.  The Board acknowledges that the Veteran's STRs document isolated in-service knee pain.  However, there is no indication of any injury or disease in-service that this pain was attributed to; rather it was characterized as a muscle spasm.

The Board also acknowledges the positive December 2003 nexus statement purported to be signed by VAMC personnel.  However, the statement is completely devoid of any rationale.  Further, it is unclear if the signatory was a medical physician or otherwise competent to render such an opinion.  Attempts were made to verify this information but without success.  Therefore, the Board places little probative value on this opinion.

The August 2004 VA examination provided that the Veteran's knee pain had begun with an injury sustained while working at the Dallas VAMC in 1999.  The diagnosis was a chronic right knee sprain but no opinion was given regarding any connection to the in-service knee pain.  Degenerative joint disease in the knee was diagnosed in October 2004, however, no further treatment was noted.

The May 2011 opinion is inadequate but the August 2014 addendum opinion explained that, without evidence of trauma or disease of the knee in-service, isolated knee pain could not be the basis of the Veteran's current right knee disorder which is degenerative arthritis.  An alternative explanation was given in that the cause was the ageing process of the right knee joint.

The Board finds August 2014 opinion to be the most probative evidence of record.  Indeed there is no evidence of in-service trauma to the knee or any disease manifesting in-service.  The only trauma noted was an injury sustained by the Veteran while working in 1999, well after his separation from the military.  In summary, the evidence does not demonstrate that the Veteran has a right knee disorder that is related to service.  Accordingly, the Veteran's claim for entitlement to service connection for a right knee disorder is denied.

The only other evidence in support of the Veteran's claim is his statements.  Even assuming the Veteran is a credible historian, the knee disability claimed could have multiple etiologies and thus falls outside the realm of common knowledge of a lay person.  See Kahana, 24 Vet. App. at 428; Jandreau, 492 F.3d at 1377.  Therefore, the Veteran is not considered competent (meaning medically qualified) to address the etiology of his knee disability.  

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depression is denied. 

Service connection for a right knee disorder is denied.


REMAND

Pursuant to the Board's July 2014 remand addendum opinions regarding the Veteran's claims for entitlement to service connection for carpal tunnel syndrome in the dominant wrist, and entitlement to a compensable evaluation for fracture residuals.  Addendum opinions were provided regarding both issues, however the Board finds these opinions inadequate as there was not substantial compliance with its remand orders.  See Stegall, 11 Vet. App. at 268.  

The Board's remand orders provided that if the examiner providing the requested addendum opinions could not provide such an opinion without an examination, that the Veteran should be scheduled for the appropriate examination.  Specifically, regarding these two issues the Board was concerned with; a causal relationship between the carpal tunnel syndrome and the service connected fracture residuals, and whether associated right ulnar neuropathy, diagnosed August 2004, was comparable to incomplete or complete paralysis of the ulnar nerve.  The examiner was directed to address the ulnar neuropathy diagnosis and the May 2011 examiner's observation that there was no ulnar nerve "entrapment."

The addendum opinion provided for the fracture residuals stated that at the time of the May 2011 VA examination the Veteran had no indication of ulnar nerve entrapment.  However, the examiner said he could not comment on the August 2004 examination and the right ulnar neuropathy diagnosis because he did not conduct the examination.  Despite the examiner confirming that he could not address part of the requested opinion, no new examination was provided.  Therefore, a new examination is required. 

The addendum opinion provided for the carpal tunnel syndrome claim stated that there was "no anatomical relationship between carpal tunnel syndrome and a fracture of the fifth metatarsal" and that "[t]here has never been a reported case of carpal tunnel syndrome due to metatarsal fractures."  The examiner did not provide any opinion as to any connection between right ulnar nerve entrapment and the carpal tunnel syndrome.  The most obvious issue with this opinion is that the remand had asked the examiner for an opinion regarding a connection to metacarpal fractures not metatarsal fractures.  It is likely that this was a typographical error as the examiner had previously correctly assessed the fracture residuals in the May 2011 VA examination.  However, the Board is currently remanding for a new examination concerning the service-connected fracture residuals, specifically because the right ulnar neuropathy diagnosis could not be addressed without examination.  It is possible that the examination will confirm that the service-connected fracture residuals involve ulnar nerve neuropathy or entrapment.  If so, there has been no opinion on the connection or aggravation such a finding would have on carpal tunnel syndrome in the same wrist.  Therefore, the issue of entitlement to service connection for carpal tunnel syndrome, in the dominant wrist, must be remanded as inextricably intertwined.

The issue of entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities pursuant to 38 C.F.R. § 3.324 is inextricably intertwined with the issues being remanded.  Thus, adjudication must be deferrer.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any diagnosed residuals of a fifth metacarpal fracture.  The claims file and copies of any additional pertinent records should be made available to the examiner for review. 

Based on the examination and review of the record, the examiner should answer the following questions:

a.  Whether the Veteran has any current right ulnar neuropathy and whether it is comparable to incomplete or complete paralysis of the ulnar nerve. 

b.  Whether the Veteran's August 2004 VA diagnosis of right ulnar neuropathy, moderate disability with progression is comparable to incomplete or complete paralysis of the ulnar nerve.  The examiner must address that finding of ulnar neuropathy and the May 2011 VA examiner's observation that there was no ulnar never "entrapment."

2.  If there is evidence of ulnar neuropathy and/or ulnar
nerve "entrapment" schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any right wrist carpal tunnel syndrome.  The claims file and copies of any additional pertinent records should be made available to the examiner for review.

Based on the examination and review of the record, the examiner should answer the following questions: 

a. Whether it is at least as likely as not (i.e., probability of approximately 50 percent), that any currently diagnosed right wrist carpal tunnel syndrome is caused by ulnar neuropathy and/or ulnar nerve "entrapment" associated with service-connected residuals, fracture right 5th metacarpal.

b. If not, is it at least as likely as not (i.e., probability of approximately 50 percent), that any currently diagnosed right wrist carpal tunnel syndrome is aggravated by ulnar neuropathy and/or ulnar nerve "entrapment" associated with service-connected residuals, fracture right fifth metacarpal.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Thereafter, re-adjudicate the claim on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


